Citation Nr: 1500706	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-08 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating for undifferentiated schizophrenia in excess of 50 percent prior to March 26, 2013, and in excess of 70 percent from March 26, 2013.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied a rating in excess of 30 percent for undifferentiated schizophrenia.  

The Veteran and his wife provided testimony at an April 2011 Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing has been associated with the Veteran's claims file.

The Board previously remanded this matter in March 2014 for further evidentiary development, to include a new VA examination.  The Veteran failed to report to this examination.

In a May 2014 rating decision, the Agency of Original Jurisdiction (AOJ)  increased the Veteran's disability evaluation for his undifferentiated schizophrenia to 50 percent effective September 30, 2009, and to 70 percent effective March 26, 2013.  As this was not a grant of the full benefit sought on appeal, the matter is still before the Board.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Throughout appeal, Veteran's unemployability has been raised.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim. 


This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  For the period prior to March 26, 2013, the Veteran's undifferentiated schizophrenia is manifested by symptoms such as flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, resulting in occupational and social impairment with reduced reliability and productivity, but less than deficiencies in most areas.

2.  For the period from March 26, 2013, the Veteran's undifferentiated schizophrenia is manifested by symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships, resulting in occupational and social impairment, with deficiencies in most areas, but less than total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  For the period prior to March 26, 2013, the criteria for a disability rating in excess of 50 percent for undifferentiated schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9204 (2014).

2.  For the period beginning March 26, 2013, the criteria for a disability rating in excess of 70 percent for undifferentiated schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in March 2014.  The Board's Remand instructed the RO to: (1) obtain the Veteran's updated treatment records; (2) schedule the Veteran for a VA psychiatric examination; and (3) readjudicate the claim.

VA took appropriate steps to obtain updated VA treatment records and associated them with the file.  The Veteran was scheduled for a May 2014 VA psychiatric examination, however, he failed to attend.  The RO readjudicated the claim in a May 2014 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the November 2009 rating decision on appeal, October 2009 letters provided the Veteran with notice of the information and evidence needed to substantiate his claim for an increased disability rating for his service-connected schizophrenia.  Consistent with Dingess, these letters included notice of the process in which VA assigns disability evaluations and effective dates.  In addition, the letters provided further information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  Consequently, VA has met the duty to notify.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, and VA treatment records have been obtained and associated with the record.  A VA examination for the Veteran's schizophrenia was most recently afforded in October 2009.  As previously noted, the Veteran was scheduled for a May 2014 VA examination, however, he failed to appear.  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Board finds that VA's duty to assist in terms of providing appropriate examinations on the issue of increased rating for service-connected schizophrenia is satisfied.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Hence, the October 2009 examination, along with the other evidence of record, including the Veteran's lay statements and VA treatment records, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issue on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran related in great detail why he believed he was entitled to a higher schedular rating for his schizophrenia during the period under consideration in this appeal.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claim and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran was also afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III.  Increased Rating for Schizophrenia

      Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2014).

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As noted, the Veteran's schizophrenia is currently assigned a 50 percent disability rating effective September 30, 2009, and a 70 percent disability rating effective March 26, 2013.  The Veteran filed his claim in September 2009 seeking an increased rating.

Diagnostic Code 9204 pertains specifically to the primary diagnosed disability in the Veteran's case (undifferentiated schizophrenia).  In any event, with the exception of eating disorders, all mental disorders including undifferentiated schizophrenia are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9204.

The criteria for a 30 percent rating are as follows:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9204 (2014).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV for rating purposes).


Factual Background

At the Veteran's October 2009 VA examination, he reported that he had been recently hospitalized for "hearing voices"  and was currently unemployed, with his last full-time job in approximately 2003.  He stated that he had been feeling depressed, in part due to thinking he may die soon due to health.  His reported social life was "strictly family," with no other socialization.  He reported living with his two grandchildren, and part of his daily activities included preparing them for school and taking them to school.  He then performed various tasks around the house.  

The Veteran reported that his condition had gotten worse, and with voices he now heard he did not feel like he could "make it without my medication and proper care."  The Veteran described the auditory hallucinations as daily, describing it as "like a demon, other thoughts and vibes enter my mind when I am trying to do anything good for myself....sometimes it gets the best of me and I try to harm myself."  The Veteran also reported visual hallucinations in the form of black dots in the corner of his eye.  

He reported having low expectations and being overly suspicious.  He has a good appetite, stable weight.  He reported feeling that he "sometimes thinks he would be better off dead than alive," however indicated that he has no plans to take his life.

Upon examination, he was: dressed appropriately; pleasant and engaging; with no motor abnormalities; normal speech; appropriate affect; even mood; complete orientation; no perceptual disorder; no delusions; had solid concentration; had appropriate recall; and was deemed competent.  A GAF score of 50 was assigned by the examiner, which is consistent with serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

VA treatment records up until March 2013 document the following symptoms: the Veteran feeling "so-so" with sleep problems due to nasal congestion; depression but not suicidal; stable family relationships and situation except with his elderly mother; caring for two of his grandchildren; coherent; pleasant; no delusions; baseline mental status; and low or no estimated risk of suicide. 

On April 22, 2010, a GAF score of 50 was again reported and it was documented that he seemed to have slight issues with cognition, mild anxiety, was coherent with no delusions, no suicidal or homicidal ideation, and baseline mental status.

At an October 2010 psychiatric session, the Veteran reported continuing to care for his two grandchildren.  He was coherent, pleasant, with no delusions or suicidal or homicidal ideation.  Upon depression screening, it was noted that his score was suggestive of no depression.  

At his April 2011 hearing, the Veteran reported difficulty with short and long term memory, sleep impairment due to dreams, nervousness, poor judgment, and strained family relationships.  He denied panic attacks, 

On May 5, 2011, similar symptoms were documented and a GAF score of 50 was assigned.  

A November 3, 2011 psychiatric session reports the Veteran feeling depressed due to financial problems, non-suicidal or homicidal, decent family condition, no delusions, mental status baseline, and a GAF score of 50.  Additional treatment records document similar symptoms during this time period, with the addition of the Veteran reporting that he feels people are trying to hurt him.  

At the Veteran's March 26, 2013 psychiatric session, the examiner noted anxiety, stressed relationships, hallucinations and ideas of reference, depression, and impaired judgment.  An October 2013 session documented similar symptoms.

Analysis

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology, more nearly approximates symptoms associated with a 50 percent disability rating prior to March 26, 2013, and with a 70 percent disability rating from March 26, 2013.  Similarly, the Board finds that a rating in excess of 50 percent from prior to March 26, 2013, and in excess of 70 percent from March 26, 2013, is not warranted.  The Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent prior to March 26, 2013, and in excess of 70 percent thereafter.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation prior to March 26, 2013, based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9204.  Similarly, the lay and medical evidence does not more nearly approximate the frequency, severity, or duration of psychiatric symptoms required for a 100 percent disability evaluation from March 26, 2013, based on total occupational and social impairment.  Id.

The Board has considered the VA treatment records, including the October 2009 VA examination report, and lay statements by the Veteran regarding the impact of his undifferentiated schizophrenia on his occupational and social impairment. 

Period prior to March 26, 2013

During this period, the Veteran has exhibited a variety of symptoms, including but not limited to sleep impairment due to dreams; depression; anxiety; some memory loss; impaired judgment; a history of one suicide attempt prior to the period on appeal; inconsistent mood; and difficulty establishing and maintaining effective work and social relationships.  

While the Board notes the Veteran's report of a suicide attempt prior to the period on appeal, there has been no further documentation of these and the Veteran denied suicidal ideation during this time period.  Additionally, there has been no reported spatial or any other type of disorientation; intermittently illogical, obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; the neglect of personal hygiene; or the inability to establish and maintain effective relationships.

While it is documented that the Veteran has struggled with many social interactions, including with his elderly mother, the evidence of record shows that during this time period he maintained stable, yet perhaps strained, relationships with his family.  The Veteran has consistently reported a solid relationship with his two grandchildren that he cared for.  The Board notes that the Veteran stated he had no real social life outside of his family.  While the Veteran's social relationships have no doubt been impaired to some degree by his symptoms of undifferentiated schizophrenia, the criteria of a 70 percent evaluation describe an "inability" to establish and maintain effective relationships.  The evidence suggests that while the Veteran may have difficulty establishing and maintaining relationships, there is no evidence that he has an inability to do so.  A difficulty in doing so is clearly considered by the 50 percent evaluation assigned for this period.

To the extent that the Veteran has reported any form of irritability or impaired judgment during this time period, the Board notes that there has been no history of violence or impaired impulse control reported during his VA examination or any psychiatric counseling session.  While the Board does not doubt that the Veteran's schizophrenia has had some impact on his judgment during this time period, there is no indication that the Veteran's irritability has risen to the severity, frequency, or duration consistent with a deficiency as to the Veteran's occupational or social capability.  Difficulty with judgment and thinking are also considered in the criteria for a 50 percent evaluation.

In terms of the Veteran's mood, during this time period the Veteran has reported symptoms of depression and anxiety.  However, there is no indication that these symptoms have amounted to a severity, frequency, or duration consistent with near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  The Board does not contend that the Veteran's schizophrenia has not had an effect on his mood, but rather, that a 50 percent evaluation accounts for such effects as displayed by the Veteran during this time period.  

In addition, the record indicates that the Veteran has suffered some mild memory loss, specifically noted at his April 2011 hearing, however, there is no indication that this memory loss includes the names of close relatives or the Veteran's own name.  The Board acknowledges that memory loss can be indicative of criteria consistent with a higher evaluation, however, in the Veteran's case, his mild memory loss does not  manifest with the severity, frequency, and duration consistent with an evaluation higher than 50 percent.

The Board notes the Veteran's auditory and visual hallucinations reported during this time period.  However, it is of note that it is unclear if his reported visual hallucinations are actual hallucinations, or rather the result of impaired eye sight.  Regardless, the Veteran has consistently reported auditory hallucinations, which seem to perhaps play a role in his sleep impairment.  Sleep impairment is accounted for in the criteria for a 30 percent evaluation.  While the Board notes that persistent hallucinations are consistent with the criteria for a 100 percent evaluation, as will be further explained below, the Board finds that when this one specific criteria, auditory hallucinations, are considered with the other evidence of record for this time period, the total disability picture still more closely resembles the social and occupational impairment consistent with a 50 percent evaluation.

Furthermore, the Board notes the various GAF scores taken during this period.  While not dispositive of the Veteran's condition, they do provide insight into the severity of the Veteran's PTSD during this period.  As previously noted, the Veteran's GAF score has consistently been 50.  Scores ranging from 41 to 50 reflect serious symptoms, (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  While the Board notes that this GAF score is consistent with more serious symptoms, GAF scores are only a piece of the evidence useful in determining the occupational and social impairment of a mental disorder, and are not dispositive.  When the GAF scores are viewed in light of the other evidence of record, specifically the VA examination and treatment records during this time period, the Board finds that the overall disability picture as manifested by social and occupational impairment resulting from the Veteran's schizophrenia during this period, more closely approximates a 50 percent rating.  The Board finds that it is also of note, that the score of 50 is on the upper range of scores of 41-50 consistent with the described symptoms.  

Thus, the Board finds that for this period the Veteran does not have occupational and social impairment, with deficiencies in most areas.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 50 percent schedular rating during this time period.  To the extent that the Veteran has any of the criteria for a 70 percent rating or higher, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 50 percent rating.  For example, the Board acknowledges that the Veteran has some symptoms associated with a higher rating for schizophrenia, specifically hallucinations, but his disability picture is more in line with the symptoms associated with a 50 percent rating. 

Although the Board is sympathetic to the Veteran's claims, the requirements for an evaluation in excess of 50 percent for this time period are not met.  While the Veteran no doubt suffers from some symptoms consistent with a higher evaluation, the Board's duty in evaluating mental health disabilities is not to focus on the presence or absence of specific symptoms corresponding to a particular rating, but rather the overall effect of all symptoms, due to the severity, frequency, and duration of such symptoms, on the Veteran's occupational and social impairment.  Although the evidence shows that there have been some instances during this period when the Veteran's schizophrenia seems to have fluctuated in severity, the Board finds that the 50 percent rating, but no higher, for schizophrenia pursuant to Diagnostic Code 9204 is warranted for the entire period on appeal.

This is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  

In summary, the Board believes that the 50 percent disability assigned for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 70 percent disability evaluation, as discussed above.

Period from March 26, 2013

During this period, the Veteran has exhibited a variety of symptoms, including but not limited to depression; anxiety; some memory loss; suspiciousness; auditory and visual hallucinations; impaired judgment; inconsistent mood; and difficulty establishing and maintaining effective work and social relationships.  

While the Veteran has reported auditory and visual hallucinations, which are criteria consistent with a 100 percent evaluation, there is no evidence that the Veteran has total occupational and social impairment due to his undifferentiated schizophrenia.  While the Board notes that the criteria listed under specific percentage evaluations are not dispositive, the has been no report of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation of any kind, or memory loss for names of close relatives, own occupation, or own name.

As such, the Board finds that for this period the Veteran does not have total occupational and social impairment.  He may have deficiencies in most areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 70 percent schedular rating during this time period.  Again, to the extent that the Veteran has any of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 70 percent rating.  For example, the Board acknowledges that the Veteran has some symptoms associated with a higher rating for schizophrenia, specifically hallucinations, but his disability picture is more in line with the symptoms associated with a 70 percent rating. 

Although the Board is sympathetic to the Veteran's claims, the requirements for an evaluation in excess of 70 percent for this time period are not met.  As previously mentioned, the Board's duty in evaluating mental health disabilities is not to focus on the presence or absence of specific symptoms corresponding to a particular rating, but rather the overall effect of all symptoms, due to the severity, frequency, and duration of such symptoms, on the Veteran's occupational and social impairment.  Thus, the Board finds that a rating in excess of 70 percent for schizophrenia pursuant to Diagnostic Code 9204 is not warranted for this time period.

In summary, the Board believes that the 70 percent disability assigned for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability evaluation, as discussed above.

      Extra-Schedular Analysis

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, as noted above, the Veteran has been assigned a 70 percent evaluation for his service-connected undifferentiated schizophrenia.  The Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for this disability does not adequately describe or reflect his symptomatology.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

Entitlement to a disability rating for undifferentiated schizophrenia in excess of 50 percent prior to March 26, 2013, and in excess of 70 percent from March 26, 2013 is denied.


REMAND

The Board notes that since it has just determined that a claim for a TDIU is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2014).  Therefore, on remand, he should be sent an appropriate notification letter. 

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with a VCAA letter with a discussion of the information and evidence necessary to support the claim for a TDIU. 

2. Take any necessary actions as result of the remand action above and then adjudicate the Veteran's claim.  If the benefit sought on appeal is denied, provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


